UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4368



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARIO CEDILLOS-GUZMAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cr-00501-LMB)


Submitted:   September 13, 2007       Decided:   September 18, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Anne M. Chapman,
Meghan Skelton, Assistant Federal Public Defenders, Alexandria,
Virginia, for Appellant. Chuck Rosenberg, United States Attorney,
Olivia Hussey,    Special   Assistant  United  States   Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mario     Cedillos-Guzman   pled   guilty     to   one    count   of

possession of a firearm by an illegal alien, in violation of 18

U.S.C. §§ 922(g)(5); 924(a)(2) (2000). Cedillos-Guzman was sentenced

by the district court to twelve months’ imprisonment.              Finding no

error, we affirm.

          On   appeal,   Cedillos-Guzman     contends    his   sentence     is

unreasonable because the district court failed to give proper weight

to 18 U.S.C. § 3553(a) (2000) factors, as well as provide a statement

of reasons for selecting a twelve-month sentence.              However, the

district court appropriately calculated the advisory guideline range

and considered it in conjunction with other relevant factors under

the Guidelines and § 3553(a).     See United States v. Moreland, 437

F.3d 424, 432-33 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

Cedillos-Guzman’s twelve-month sentence, which is at the lowest end

of the applicable guideline range and below the statutory maximum, is

therefore presumptively reasonable.      See United States v. Green, 436

F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006); see

also Rita v. United States, 127 S. Ct. 2456, 2462-65 (2007).           Though

the court concededly failed to explicitly discuss § 3553(a) factors

on the record, we conclude it does not render Cedillos-Guzman’s

sentence unreasonable.      See Rita, 127 S. Ct. at 2468-69; United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).          We note that




                                 - 2 -
the court heard extensive arguments from the parties relating to the

potential applicability of § 3553(a) factors.

          Accordingly, we affirm the judgment of the district court.

We deny as moot Cedillos-Guzman’s motion to remand. We dispense with

oral argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                           AFFIRMED




                                 - 3 -